 1

 2

 3

 4
                               IN THE UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                         TACOMA DIVISION
 6

 7   SANDRA ANN VAILS,                                    Civil No. 3:18-CV-5253-BAT
         Plaintiff,
 8
              v.
 9                                                        ORDER
     COMMISSIONER OF SOCIAL SECURITY,
10
              Defendant.
11
              After considering the parties’ stipulated motion (Dkt. 15), it is hereby ORDERED that
12
     attorney fees in the amount of $6,424.96 shall be awarded to Plaintiff pursuant to 28 U.S.C. §
13
     2412(d) (EAJA), subject to any offset as described in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
14
              If the EAJA fees are not subject to an offset as described in Ratliff, the check for EAJA
15
     fees shall be made payable to Dellert Baird Law Offices, PLLC, based upon Plaintiff’s
16
     assignment of this fee to her attorney. The check for EAJA fees shall be mailed to Plaintiff’s
17
     counsel at Dellert Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23, University Place,
18
     WA, 98466.
19
              IT IS SO ORDERED.
20
              Dated this 19th day of November, 2018.
21

22

23
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
24


     Page 1        ORDER – [3:18-CV-5253-BAT]
